COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00081-CR


JUAN PEDRO GARCIA                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1488239R

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      A jury convicted Appellant Juan Pedro Garcia of continuous sexual assault

of a child, and the trial court sentenced him to thirty-five years’ confinement. In a

single point, Garcia argues that the trial court abused its discretion by admitting

the outcry testimony of the complainants’ mothers because their testimony was

insufficiently specific to qualify for admission under the outcry-witness exception


      1
       See Tex. R. App. P. 47.4.
to the hearsay rule contained in code of criminal procedure article 38.072. See

Tex. Code Crim. Proc. Ann. art. 38.072 (West Supp. 2017). Garcia forfeited his

point for appellate review because his argument on appeal does not comport with

the objections that he raised at trial. We will affirm.

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Douds v. State, 472 S.W.3d

670, 674 (Tex. Crim. App. 2015), cert. denied, 136 S. Ct. 1461 (2016). “Error

preservation does not involve a hyper-technical or formalistic use of words or

phrases; instead, ‘[s]traight forward communication in plain English’ is sufficient.”

Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (quoting Lankston v.

State, 827 S.W.2d 907, 908‒09 (Tex. Crim. App. 1992)). “To avoid forfeiting a

complaint on appeal, the party must ‘let the trial judge know what he wants, why

he thinks he is entitled to it, and to do so clearly enough for the judge to

understand him at a time when the judge is in the proper position to do

something about it.’” Id. (quoting Lankston, 827 S.W.2d at 909). To preserve

error, the issue on appeal must comport with the objection made at trial. Id. In

determining whether an appellate complaint comports with the objection made at

trial, “we consider the context in which the complaint was made and the parties’

shared understanding at that time.” Id.




                                           2
      Applicable in proceedings for prosecution of certain listed offenses, article

38.072 establishes an exception to the hearsay rule for statements made by a

child or disabled victim “to the first person, 18 years of age or older, other than

the defendant, to whom the [victim] . . . made a statement about the offense.”

Tex. Code Crim. Proc. Ann. art. 38.072 § 2(a)(3). Article 38.072 requires more

than “a general allusion that something in the area of child abuse was going on.”

Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990). To be a proper

outcry statement, the child’s statement to the witness must describe the alleged

offense, or an element of the offense, in some discernible manner. See id. As a

general rule, in order to describe the alleged offense, the statement must contain

the “how,” “when,” or “where” the offense allegedly transpired. See Brown v.

State, 381 S.W.3d 565, 572 (Tex. App.—Eastland 2012, no pet.) (citing Sims v.

State, 12 S.W.3d 499, 500 (Tex. App.—Dallas 1999, pet ref’d)) (“On the other

hand, the child’s statements to Burkett regarding how, when, and where

appellant touched her clearly satisfied the statutory requirements.”). A statement

that meets the requirements of the statute is admissible if, among other things,

“on or before the 14th day before the date the proceeding begins, the party

intending to offer the statement” “notifies the adverse party of its intention to do

so.” Tex. Code Crim. Proc. Ann. art. 38.072 § 2(b)(1)(A).

      Outside the presence of the jury, the trial court entertained motions just

before the parties made their opening statements.        Among other complaints,

Garcia sought to exclude any outcry testimony on the ground that the State had


                                         3
failed to comply with section 2(b)(1)(A) of article 38.072 by not timely notifying

him of its intent to offer the outcry testimony on or before the fourteenth day

before the date the trial began:

            [Defense counsel]: Finally, the State has given me a notice of
      outcry which I feel is deficient, and I would like to make a record on
      that matter and seek a ruling before we seat the jury.

             The Court: Okay.

            [Defense counsel]: On February 21st the State filed a notice of
      outcry statement. I didn’t get it until the next day maybe, but I think
      the 21st is what controls. If you look at Section 38.072 of the Code
      of Criminal Procedure, it sets out the requirements before an outcry
      – before an outcry is admissible before a jury.

            Specifically, I would direct the Court’s attention to 38.072,
      section – section (2)(B) where it says a statement meets the
      requirements and is not inadmissible because of [the] hearsay rule if
      – and then it sets out several – several things that the State has to
      meet before a statement overcomes the hearsay objection.
      Specifically, (B)(1) states that on or before the 14th day before the
      proceeding begins, the party intending to offer the statement notifies
      the adverse party of its intent to do so. And they didn’t make that
      deadline.

             So I’m seeking court ruling that any adult who tries to provide
      hearsay evidence be barred from doing so because of failure on the
      part of the State to meet the requirements of outcry.

      The State replied that the outcry testimony was admissible because Garcia

had been on notice of who the outcry witnesses were (via the offense reports)

and because Garcia had suffered no harm. Garcia responded by directing the

trial court to some caselaw, and he confirmed that his objection was based on

the State’s failure to provide him with timely notice under the statute—“I think the




                                         4
State has missed their deadline and the outcry statement should not come in.”

The trial court overruled Garcia’s objection and gave him a running objection.

      During the State’s case, Garcia objected each time the State elicited outcry

testimony from the complainants’ mothers. He asserted the following objection to

E.G.’s outcry testimony:

             [Defense counsel]: Your Honor, I’m going to have to object as
      hearsay. These statement – I think the Court’s already given me a
      running objection on this pursuant to a hearing outside the presence
      of the jury. But I’m going to go ahead and make my objection that
      it’s hearsay and does not meet the outcry requirements as mandated
      by the Code of Criminal Procedure.

           The Court: All right. That objection is overruled. [Emphasis
      added.]

Garcia asserted the following objection to M.G.’s outcry testimony:

             [Defense counsel]: Okay. At this point I will renew my
      objections that this is hearsay, not having properly met the outcry
      requirements, and ask that I have a – continue to have a running
      objection.

           The Court: All right. Those objections are overruled, and you
      may have a running objection. [Emphasis added.]

And Garcia asserted the following objection to L.G.’s outcry testimony:

             [Defense counsel]: Objection, pursuant to my earlier line of
      objections as hearsay. And I’ve got a running objection on that?

            The Court: That’s correct. The objection is overruled and a
      running objection is continuing. [Emphasis added.]

      On appeal, Garcia argues that the trial court abused its discretion by

overruling his objections to the mothers’ outcry testimony because the children’s

statements did not describe how, when, or where the offense allegedly


                                        5
transpired. See Garcia, 792 S.W.2d at 91. But as the foregoing record excerpts

clearly demonstrate, Garcia never asserted that specific objection at trial.

Instead, when the trial court was considering the parties’ pretrial motions, Garcia

objected that the State had failed to give him timely notice of its intent to offer the

outcry testimony, and he renewed that same objection each time the State

offered   outcry   testimony.       See    Tex.   Code    Crim.       Proc.   Ann.   art.

38.072 § 2(b)(1)(A).   Garcia therefore forfeited his point for appellate review

because his argument on appeal does not comport with the objections that he

raised at trial. See Pena, 285 S.W.3d at 464. Insofar as Garcia intended to

object on the ground that he now raises on appeal, the objections lacked the

requisite specificity to adequately advise the trial court of his complaint. See Tex.

R. App. P. 33.1(a)(1). We overrule Garcia’s only point and affirm the trial court’s

judgment.


                                                     /s/ Bill Meier

                                                     BILL MEIER
                                                     JUSTICE

PANEL: SUDDERTH, C.J.; MEIER and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 1, 2018




                                          6